Name: Decision of the EEA Joint Committee No 25/96 of 26 April 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  food technology;  health;  agricultural activity
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/77 DECISION OF THE EEA JOINT COMMITTEE No 25/96 of 26 April 1996 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex I to the Agreement was amended by Decision of the EEA Joint Committee No 4/95 (1); Whereas Commission Directive 94/50/EC of 31 Ooctober 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (2) is to be incorporated into the Agreement; Whereas Commission Directive 94/77/EC of 20 December 1994 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (3) is to be incorporated into the Agreement; Whereas Commission Directive 95/37/EC of 18 July 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 1 (Council Directive 70/524/EEC) in Chapter II of Annex I to the Agreement:  394 L 0050: Commission Directive 94/50/EC of 31 October 1994 (OJ No L 297, 18. 11. 1994, p. 27),  394 L 0077: Commission Directive 94/77/EC of 20 December 1994 (OJ No L 350, 31. 12. 1994, p. 113),  395 L 0037: Commission Directive 95/37/EC of 18 July 1995 (OJ No L 172, 22. 7. 1995, p. 21). Article 2 The texts of Commission Directives 94/50/EC, 94/77/EC and 95/37/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 47, 2. 3. 1995, p. 24. (2) OJ No L 297, 18. 11. 1994, p. 32. (3) OJ No L 350, 31. 12. 1994, p. 113. (4) OJ No L 172, 22. 7. 1995, p. 21.